
	

113 SRES 475 ATS: Congratulating the Alaska Aces hockey team on winning the 2014 Kelly Cup as champions of the East Coast Hockey League.
U.S. Senate
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 475
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2014
			Mr. Begich (for himself and Ms. Murkowski) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Alaska Aces hockey team on winning the 2014 Kelly Cup as champions of the East
			 Coast Hockey League.
	
	
		Whereas on June 9, 2014, the Alaska Aces hockey team claimed the championship of the East Coast
			 Hockey League	with a 4-0 series-clinching win over the Cincinnati
			 Cyclones, which resulted in the Alaska Aces winning the East Coast Hockey
			 League’s Kelly Cup trophy;Whereas the June 9 victory gave the Alaska Aces a 4-2 series win in the championship round and
			 resulted in  a 16-5 win-loss record for the Alaska Aces in the 2014
			 playoffs;Whereas the 2014 East Coast Hockey League championship is the 3rd championship for the Alaska Aces in the past 9 years, making the Alaska Aces only the 2nd East Coast Hockey League team to win more than 2 East Coast Hockey League championships;Whereas in 2014, the Alaska Aces set an East Coast Hockey League record by winning the team's 4th straight Brabham Cup, which honors the East Coast Hockey League’s best regular-season record and
			 guarantees home-ice
			 advantage throughout the entire postseason;Whereas the East Coast Hockey League is a premier “AA” hockey league featuring 22 teams from around
			 the country playing a 72-game regular season schedule;Whereas the Alaska Aces are affiliated with the Calgary Flames of the National Hockey League,
			 opening a pathway to allow promising players to advance to the top tier of
			 professional hockey in the United States and Canada; andWhereas the people of the State of Alaska are proud of the dedication, hard work, and gritty
			 determination of the
			 players, coaches, and management of the Alaska Aces: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the Alaska Aces hockey team for winning the 2014 Kelly Cup as champions of the East
			 Coast Hockey League;(2)recognizes the players, coaches, students, staff, and fans whose dedication helped the Alaska Aces
			 win
			 the East Coast Hockey League championship; and(3)respectfully requests the Secretary of the Senate to transmit an enrolled copy of this resolution
			 to—(A)the managing owner of the Alaska Aces, to be shared with the other team owners;(B)the head coach of the Alaska Aces; and(C)the assistant coach of the Alaska Aces.
				
